DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the side opening" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 13, 14, 18-20 and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (WO 2016/138084 A1).
Re claim 1, Stone et al. show a drinking straw (Figs. 8-9) comprising: 
a straw body (110) defining: a flow space (interior of 110) configured allowing fluid to flow through the drinking straw, the straw body including a straw wall with an aeration area (120) configured for providing a passageway for air selectively to be drawn into the flow space of the straw body (p. 5, lines 28-29); and 
a straw cover (830) fluidically open at an upper end and a lower end (p. 5, lines 30-31 and p. 8, line 7) and having a movable barrier (the body of 830) corresponding to at least a portion of the aeration area; 
wherein the straw cover (830) is configured to enclose selectively at least one end of the straw body (110), 
wherein, the movable barrier is configured to move between: 
a first position when the movable barrier is selectively pressed with a sufficient pressure for occluding the aeration area (similar to figure 3B), and 
a second position when the movable barrier is not selectively pressed (Fig. 9) thereby enabling air flow through the portion of the aeration area into the flow space and aerating fluid flowing therethrough. 
Re claim 2, Stone et al. disclose wherein the straw body and the straw cover are configured to dampen sound created by the aeration of the fluid when the movable barrier is in the second position (p. 8, lines 10-11).
Re claim 3, Stone et al. disclose an air-permeable membrane disposed in the aeration area (p. 8, lines 12-13).
Re claim 4, Stone et al. show a mesh (Fig. 8, 834) disposed in the aeration area.
Re claim 5, Stone et al. disclose the straw body comprises at least one of: porcelain, ceramics, metal, glass, borosilicate glass, hard plastics and stone (p. 7, lines 19-21).
Re claims 6 & 18, Stone et al. disclose the straw cover comprises at least one of: silicone, neoprene, thermoplastic elastomer and flexible rubber (p. 7, lines 22-25).
Re claims 7 & 19, Stone et al. show the straw cover further comprises a mouthpiece (Fig. 4C, 236) disposed at the first end of the straw cover.
Re claims 13 & 20, Stone et al. show the aeration area comprises an array of aeration holes (Fig. 9, 120).
Re claim 14, Stone et al. show a drinking straw (Figs. 8-9) comprising: 
a straw body (110) defining: a flow space (interior of 110) configured to allow fluid to flow through the drinking straw and aeration area (120); and 
a straw cover (830) having an aeration opening (832); 
wherein the straw cover (830) is configured to enclose at least one end of the straw body (110), 
wherein the straw body and the straw cover, when the aeration opening (832) is unobstructed, are configured to enable air flow into the flow space through the aeration area (120) when fluid is flowing through the flow space so as to aerate the fluid, and 
wherein the straw body and the straw cover are configured to dampen sound created by the aeration of the fluid (p. 8, lines 10-11); and
wherein the aeration opening (832) is configured to produce an air-tight seal with a finger placed against the aeration opening in order to prevent air flow into the flow space through the aeration area.
Re claim 22, Stone et al. disclose the straw body comprises a first component having a first color and being made of a first material and a second component having a second color and being made of a second material, wherein the first and second colors and first and second materials include a combination selected from the group consisting of
the first material and the second material are the same material,
the first material and the second material are different materials,
the first color and the second color are the same color,
the first color and the second color are different colors, and
a combination of at least two of the aforementioned (p. 7, lines 26-30).
Re claim 23, Stone et al. show the straw cover (Fig. 8, 830) has a side opening (832) being configured for allowing a flow of air from outside the drinking straw (110) through the side opening (832) and the aeration area (120) into the flow space of the straw body (110) when the moveable barrier is in the second position (Fig. 9).
Re claim 24, Stone et al. disclose the side opening comprises at least one of a screen, a porous material, an air-permeable membrane, a material for allowing air flow into a space between the straw cover and the straw body (p. 8, lines 12-14).
Re claim 25, Stone et al. show the straw cover (Fig. 8, 830) is selectively removable from the straw body (110).
Re claim 26, Stone et al. disclose the aeration area comprises a device for facilitating creation of bubbles selected from the group consisting of a screen, a porous material, an air-permeable membrane, a porous plastic fiber, a porous polymer fiber, a porous glass fiber, a porous Porex fiber, a porous Tyvek fiber, and a combination of at least two of the aforementioned (p. 8, lines 12-14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (WO 2016/138084 A1) in view of St. Gelais (US Pub No 2014/0166680 A1).
Re claim 15, Stone et al. disclose all aspects of the claimed invention but do not teach further comprising a detachable plug, wherein the detachable plug has a protrusion configured to securely seal the aeration opening with the detachable plug.
However, St. Gelais shows a straw (Fig. 6) including a straw cover (105) with an opening (160) and a detachable plug (165), wherein the detachable plug has a protrusion (165) configured to securely seal the opening (160) with the detachable plug.
The substitution of one known element (the plug as shown in St. Gelais) for another (slider as shown in Stone) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the plug shown in St. Gelais would have yielded predictable results, namely, obstructing the aeration opening in Stone et al. to prevent air from entering the straw.
Re claim 17, Stone et al. as modified by St. Gelais disclose the detachable plug comprises a tether (St. Gelais – paragraph 0034) connecting the detachable plug to the straw cover.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (WO 2016/138084 A1).
Re claim 21, Stone et al. as presented above disclose all aspects of the claimed invention but do not teach the straw cover comprises a straw cover alignment component and the straw body comprises a straw body alignment component corresponding to the straw cover alignment component for ensuring proper alignment of the straw cover.
However, the embodiment of figures 20A and 20B demonstrate the straw cover comprises a straw cover alignment component and the straw body comprises a straw body alignment component corresponding to the straw cover alignment component for ensuring proper alignment of the straw cover (p. 12, lines 8-11).
Therefore, it would have been obvious to modify the straw cover and body of Stone et al. as presented above with the alignment components demonstrated in the embodiment of figures 20A-20B to retain the cover at a given position (p. 12, lines 9-10).
Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. Regarding applicant’s argument for independent claim 14 which now includes the limitations of dependent claim 16, applicant essentially states that nowhere in Stone et al. is there a teaching for the limitation “wherein the aeration opening is configured to produce an air-tight seal with a finger placed against the aeration opening in order to prevent air flow into the flow space through the aeration area.” To begin, the limitation in question is a functional recitation of the aeration opening. The limitation does not present additional structure as “a finger” is not part of applicant’s claimed invention. Thus, the first assertion that must be made is that a finger of adequate size is being employed in order for this functional recitation to be accomplished by applicant to which the prior art is due this same assertion. As such, there is absolutely no reason whatsoever presented by applicant or in the Stone reference that a finger of adequate size cannot cover the aeration area in the Stone reference and provide the exact same function that is claimed.
Regarding applicant’s argument for newly amended independent claim 1, applicant points to the slidable nature and rotated action of the collar in the Stone reference and concludes that Stone does not teach the newly recited limitations “when the movable barrier is selectively pressed with sufficient pressure” and “when the movable barrier is not selectively pressed” without any further explanation. Contrary to applicant’s assessment, in order to slide and rotate the collar in the Stone reference the collar, or movable barrier, would need to be pressed with sufficient pressure, to which if the barrier and straw are in the open configuration, or claimed second position, as shown in figure 9 then no pressing needs to be applied to keep this open configuration while conversely to close the aeration area and complete the claimed first position, the barrier would need to be pressed with sufficient pressure in order to rotate the collar into the closed position. As such, the Stone reference fully demonstrates newly amended independent claim 1.
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752